1
2
3
4
5
                             UNITED STATES DISTRICT COURT
6                                DISTRICT OF ARIZONA
7          Michael Dewayne Outley, Jr.,
                     Plaintiff                           CV-19-0724-PHX-JAT (JFM)
8                      -vs-
               Paul Penzone, et al.,
9                  Defendants.                                       Order
10
           Under consideration are Plaintiff's Motion to Inform, Clarify & Request (Doc. 12)
11
     and Motion for Leave to File 2nd Amended Complaint (Doc. 13), filed July 10, 2019.
12
13   A. BACKGROUND
14         On February 1, 2019, pro se Plaintiff Michael Outley, Jr., who is confined in the
15   Maricopa County Jail, filed his original Complaint pursuant to 42 U.S.C. § 1983 (Doc.
16   1). On April 17, 2019, the Court screened (Doc. 6) that Complaint, dismissing various
17   claims and defendants, but ordering answers from the remaining Defendants. Because all
18   of the remaining defendants were fictitiously named, a deadline for Plaintiff to submit
19   notices of substitution providing true names was set.
20         Instead, on June 20, 2019, Plaintiff filed a “redlined” version of his First Amended
21   Complaint (Doc. 9), along with a request (Doc. 8) asking the Court to accept the redlined
22   version. The Court accepted the redlined version as an amendment as a “matter of course”
23   pursuant to Federal Rules of Civil Procedure 15(a)(1) (despite the fact that the redlining
24   was of essentially the entire complaint), and stayed service pending screening pursuant to
25   28 U.S.C. § 1915A(a).
26         On June 27, 2019, the undersigned magistrate judge issued a Report &
27   Recommendation (Doc. 11) conducting that screening, and recommending entry of an
28   order dismissing various claims and defendants, but ordering answers from the remaining
                                               -1-
1    Defendants.    That Report and Recommendation remains pending with District Judge
2    Teilborg.
3
     B. MOTION TO INFORM, CLARIFY & REQUEST
4
            Plaintiff has now filed his Motion to Inform, Clarify & Request (Doc. 12),
5
     apparently seeking to avoid screening, leave to file a second amended complaint, and
6
     advanced leave to amend.
7
            Screening Requirement - Plaintiff references the Report & Recommendation and
8
     expresses his belief that his First Amended Complaint would have been take as one as a
9
     “matter of course,” and asks that his Second Amended Complaint be accepted as a “matter
10
     of course.” Plaintiff is confused about the relationship between the right to amend as a
11
     matter of course and the screening requirements applicable to Plaintiff’s pleadings.
12
            The Court did accept his First Amended Complaint as a matter of course. If it had
13
     not, the Court would have evaluated the factors applicable to granting leave to amend
14
     before proceeding to screening. See Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004)
15
     (“In assessing the propriety of a motion for leave to amend, we consider five factors: (1)
16
     bad faith; (2) undue delay; (3) prejudice to the opposing party; (4) futility of amendment;
17
     and (5) whether the plaintiff has previously amended his complaint. Futility alone can
18
     justify the denial of a motion for leave to amend.”).
19
            Despite the acceptance of the First Amended Complaint as a “matter of course,”
20
     the Court remained obligated under 28 U.S.C. § 1915(e)(2) (in forma pauperis) and 28
21
     U.S.C. § 1915A(a) and 42 U.S.C. § 1997e(c) (pro se prisoner/detainee complaints) to
22
     screen the complaint and dismiss any claims that were frivolous, malicious, fail to
23
     adequately state a claim, or seek monetary relief from a defendant who is immune. That
24
     requirement applies to all complaints by persons, such as Plaintiff, appearing in forma
25
     pauperis and as pro se prisoners, whether original, amended as a “matter of course,” or
26
     amended by leave of the Court.
27
            Indeed, two of the provisions are not restricted to pleadings at all, but instead directs
28
                                                   -2-
1    that the court shall dismiss “the case at any time if the court determines,” §1915(e)(2), “if
2    the court is satisfied,” § 1997e(c)(1), or if “on its face,” § 1997e(c)(2), the claim is
3    frivolous, malicious, fails to state a claim, etc.
4           Section 1915A(a) goes further and mandates that the Court actively screen for such
5    claims, and applies that requirement to “a complaint in a civil action,” without restriction
6    on original, amended, etc. Indeed, the only case found excusing such screening is where
7    the amended complaint was filed by counsel. See Simmons v. CDCR, 49 F. Supp. 3d 700,
8    701 (E.D. Cal. 2014) (discussing lack of clarity on requirement for screening of
9    represented prisoner civil rights complaints, and practice of court not to do so given lack
10   of practical necessity for construction of counsel filed complaint and Rule 11 obligations
11   of counsel).
12          Leave to File Second Amended Complaint – Plaintiff seeks leave to file his
13   Second Amended Complaint as a “matter of course.” Plaintiff proffers no authority for
14   the Court to do so. Federal Rules of Civil Procedure 15(a)(1) clearly provides: “party may
15   amend its pleading once as a matter of course.” (Emphasis added.) Plaintiff has already
16   done so. That Plaintiff’s amendment may have been ill conceived or premature does not
17   authorize an exception. With regard to the merits of the request for leave to amend, the
18   Court will address it in connection with the separate Motion to Amend (Doc. 13).
19          Future Leave to Amend – Plaintiff seeks advance leave to amend to assert various
20   defamation claims against certain named persons. The Court does not grant such advanced
21   leave for two reasons. First, evaluating the factors governing a grant of leave requires
22   evaluation of the amendment being made, and thus generally requires presentation of the
23   proposed amendment. Second, such a request is not in compliance with Local Rule of
24   Civil Procedure 15.1 which mandates provision of redlined amended pleadings to assist
25   the Court and parties in evaluating amended pleadings.
26          Moreover, Plaintiff seeks leave without limitation in time. At some point, resetting
27   a case by amended pleadings and adding claims and defendants becomes prejudicial to the
28   parties and an inefficient means of prosecuting cases. (Of course, that does not prevent a
                                                    -3-
1    party from filing a separate action to pursue such claims, but it does prevent disruption of
2    the existing action.)
3
     C. MOTION TO FILE SECOND AMENDED COMPLAINT
4
            In his Motion for Leave to File 2nd Amended Complaint (Doc. 13), seeking leave
5
     to file his lodged Second Amended (Doc. 14), to adequately state a state law claim of
6
     defamation, clarify and cure deficiencies in his earlier pleadings.
7
            Leave to amend is to be “freely” given. Fed. R. Civ. Proc. 15(a)(2). Applying the
8
     relevant factors, see Nunes, 375 F.3d at 808, the Court finds no reason to deny leave.
9
     There appears no reason to conclude that Plaintiff is proceeding in bad faith. He has not
10
     unduly delayed, but has promptly sought to cure purported deficiencies, etc. Given the
11
     short time elapsed, there appears no reason to conclude prejudice will result to defendants.
12
     Although the Court has not completed screening, there appears no reason to belief the
13
     amendment is futile. Although Plaintiff has previously amended his complaint, this is only
14
     his second amendment, and is a prompt response to cure claims dismissed on screening.
15
            Accordingly, the lodged Second Amended Complaint will be filed. The Court will
16
     proceed, by separate order or report & recommendation, to screen that complaint, and to
17
     address service. In the meantime, service will remain stayed.
18
19
     D. REPORT & RECOMMENDATION AND OBJECTION
20
            In light of the filing of the Second Amended Complaint, the current Report &
21
     Recommendation is moot, and will be withdrawn.
22
            In his Motion for Leave to File 2nd Amended Complaint (Doc. 13), Plaintiff asks
23
     that his motion “be considered as a written objection to the recommendations on the first
24
     amended complaint.      (Doc. 13 at 3.)    In light of the withdrawal of the Report &
25
     Recommendation, this request is moot.
26
27
            IT IS THEREFORE ORDERED Plaintiff's Motion to Inform, Clarify & Request,
28
                                                 -4-
1    filed July 10, 2019 (Doc. 12) is DENIED.
2                   IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to File 2nd
3    Amended Complaint, filed July 10, 2019 (Doc. 13) is GRANTED to the extent of the
4    relief provided herein.
5                   IT IS FURTHER ORDERED that Plaintiff’s proposed Second Amended
6    Complaint, lodged July 10, 2019 (Doc. 14) be FILED.
7                   IT IS FURTHER ORDERED that the Report & Recommendation filed June 27,
8    2019 (Doc. 11) is WITHDRAWN.
9                   IT IS FURTHER ORDERED that service in this matter remain STAYED
10   pending screening of the Second Amended Complaint.
11
12
      Dated: July 15, 2019                                               James F. Metcalf
13    19-0724-012o Order 19 07 12 on Motion to Inform.docx
                                                                   United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             -5-
